United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS             January 5, 2004
                           FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-51329
                         Summary Calendar



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                     SAMUEL LATRELL JOHNSON,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                         (MO-01-CR-143-2)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     Samuel Latrell Johnson appeals his jury trial conviction for

conspiracy to possess with the intent to distribute and possession

with the intent to distribute 50 grams or more of cocaine base

(crack), in violation of 21 U.S.C. §§ 841(a)(1) and 846.              He

challenges the admission of testimony by the cooperating co-

defendant, Heath, that for several years prior to the events giving

rise to the indictment, Johnson and Heath were partners in crack-

trafficking.

     We review the admission of evidence for abuse of discretion.

United States v. Royal, 972 F.2d 643, 645 (5th Cir. 1992).     Johnson


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
asserts that the district court abused its discretion by admitting

the evidence under FED. R. EVID. 403.    Johnson further contends that

the testimony was inadmissible because it constituted extrinsic

evidence   of   extraneous   offenses.    Johnson   cites   cases   which

involved the application of FED. R. EVID. 404(b).

     Heath’s testimony concerning his drug-trafficking partnership

with Johnson was intrinsic background information which established

their relationship as co-conspirators.         See United States v.

Miranda, 248 F.3d 434, 440-41 (5th Cir. 2001); United States v.

Krout, 66 F.3d 1420, 1431 (5th Cir. 1995).            Accordingly, the

admission of this testimony was not an abuse of discretion.

                                                            AFFIRMED




                                   2